Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: Some of the chemical formulae as in pages 8-11 are illegible. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim objection
Claim 1 is objected to because of the following informalities:  “a polymer liquid crystal composite system” is suggested to be changed to “a liquid crystal composition” in order to be consistent with the present specification. The coating solution being applied on to a substrate as disclosed in the present application does not contain any polymer and it is not a composite. Appropriate correction is required.
Claims 1-11 are objected to because of the following informalities:  “liquid crystal polymer material” should read “a liquid crystal material” in order to be consistent with the present specification. Before curing step, the composition as presently disclosed does not contains any polymer or liquid crystal polymer.   Appropriate correction is required. 
Claim 1 is objected to because of the following informalities:  “a composite liquid crystal layer” should read “a liquid crystal layer”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “a polymer liquid crystal layer” should read “a polymerized liquid crystal layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected as being vague and indefinite when it recites "a photosensitive group comprising self-assembling material”. Photosensitive group is generally referred to a chemical moiety having reactivity under the light which is not be able to further contain a material. In this office action, it is taken that the recitation “a photosensitive group comprising self-assembling material” is “a self-assembling material comprising a photosensitive group”, in order to be consistent with the present specification. Claims 2-12 are also rejected for depending from claim 1, thus inclusion of indefinite features.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4 and 5 require the wavelength for photo-curing and the wavelength for photo-aligning is different, however, the claim recites the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites that the liquid crystal material comprises a polymerizable monomer, a small molecule liquid crystal material, a chiral additive and a photoinitiator. The claim 11 fails to further limit the claim 10 when chiral additive is 0% by weight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 15-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, et al (WO 2017/206533, English equivalent US 2018/0212200, ‘200 hereafter, is cited in this office action). 
Regarding claims 1-3 and 15, ‘’200 discloses liquid crystal layer formed from a method comprising a coating step, a photo-aligning step  and a photocuring step (Fig 1, [0006]-[0008], [0016]-[0021], [0053]-[0059], [0080]-[0083]); wherein the coating solution including an azo-benzene dichroic dye reading upon instantly claimed self-assembling material having a photo-isomerizable sensitive group ([0017]-[002], [0059]-[0063]), a polymerizable liquid crystal monomer ([0065]) and a photoinitiator ([0066]), and the dichroic dye and polymerizable liquid crystal monomer is formed into an oriented structure ([0067]-[0068]). ‘200 also discloses that the liquid crystal layer may be cured by thermo-curing ([0072]). 
Regarding claims 16 and 17, ‘200 also discloses a display panel comprising the liquid crystal layer and naturally including other components as recited the claims ([0038]-[0040], [0087]-0091]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (WO 2017/206533, English equivalent US 2018/0212200, ‘200 hereafter, is cited in this office action) in view of Yip et al (US 2002/0098295, ‘295 hereafter).
Regarding claims 4-6, ‘200 teaches all the limitations of claims 1 and 3, but ‘200 is silent on that the wavelength of light for photo-aligning and photo-curing, however, ‘295 disclose a process method for making a photocurable composition comprising an azo-benzene dichroic dye ([0016]-[0031]), wherein the process comprises coating step, . 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (WO 2017/206533, English equivalent US 2018/0212200, ‘200 hereafter, is cited in this office action) in view of Wu et al (US 2016/0377924,  of record, ‘924 hereafter).
Regarding claims 10-14, ‘533 teaches all the limitations of claim 1, ‘533 also discloses that the liquid crystal composition comprises an azo-based dichroic dye being a self-assembling material and a polymerizable liquid crystal monomer ([0083]) but does not  specifically disclose a composition satisfying limitations as recite in the present claims 10-14,  however, ‘924 discloses a liquid crystal composition ([0072]-[0084]) comprising a azo-benzene dichroic dye in a content range 5% by weight ([0080]), a cholesteric liquid crystal polymerizable monomer reading upon both small molecule liquid crystal material and chiral additive in a content range of 35 to 49% by weight ([0080]) and a polymerizable monomer in a content range of 10 to 40 % by weight ([0080]) and 1 to 15% by weight of radical photoinitiator([0080], [0084]), which renders a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782